UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-6577


WILLIAM CLINE,

                 Petitioner - Appellant,

          v.

DAVID BALLARD, Warden, Mount Olive Correctional Complex,

                 Respondent - Appellee,

          and

THOMAS MCBRIDE, Warden, Mount Olive Correctional Complex;
HOWARD PAINTER, Warden, Mt. Olive Correctional Complex,

                     Respondents.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:01-cv-00295)


Submitted:   June 26, 2008                  Decided:   July 3, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


William Cline, Appellant Pro Se.     Dawn Ellen Warfield, Deputy
Attorney General, Robert David Goldberg, Allen Hayes Loughry, II,
Darrell V. McGraw, Jr., OFFICE OF THE ATTORNEY GENERAL OF WEST
VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Cline seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2000) petition.              The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).     The magistrate judge recommended

that relief be denied and advised Cline that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Cline   failed   to   object   to   the   magistrate   judge’s

recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.         Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   Cline has waived appellate review by failing to

timely file specific objections to the magistrate judge’s report

after receiving proper notice.* Accordingly, we deny a certificate

of appealability and dismiss the appeal.




     *
      Contrary to Cline’s assertion on appeal, his objections to
the Respondent’s motion for summary judgment cannot serve as
objections to the magistrate judge’s subsequent report and
recommendation.

                                  - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -